Citation Nr: 1416727	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether an overpayment of VA educational assistance benefits under Chapter 1606, Title 10, of the United States Code (also known as the Montgomery GI Bill for Selected Reserves (MGIB-SR)) in the amount of $743.35, was properly created.

2.  Entitlement to waiver of recovery of an overpayment of MGIB-SR educational assistance benefits in the calculated amount of $743.35.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The appellant's dates of service are not contained in the education file.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) education processing center in Muskogee, Oklahoma.  

The appellant appeals an April 2011 determination, which terminated his MGIB-SR educational assistance for the period from January 2011 to May 2011, which resulted in the creation of an overpayment in the amount of $743.35.  He was notified of this debt by the VA Debt Management Center (DMC) in April 2011.  In addition, he appeals a May 2011 decision of the education processing center Committee on Waivers and Compromises (COWC), which denied waiver of recovery of the overpayment.  


FINDINGS OF FACT

1.  During the Spring 2012 term the appellant retook two classes for which he had previously received 'D' grades, which, according to the school, constituted satisfactory completion of the classes; thus, he was not entitled to receive $743.35, in educational assistance for those classes.

2.  Although there was no VA fault in the creation of the overpayment, the appellant's fault and unjust enrichment were slight; the appellant detrimentally relied upon his entitlement to such benefits, and recovery of the overpayment would cause financial difficulties; considered together, it would be inequitable for the VA to recover the $743.35, from the appellant.


CONCLUSIONS OF LAW

1.  An overpayment of MGIB-SR educational assistance in the amount of $743.35, was properly created, and the debt is valid.  

2.  Recovery of the overpayment of VA educational assistance benefits in the amount of $743.35, would be against equity and good conscience.  38 U.S.C.A. §§ 5302, 5107 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation, nor does it apply to waiver claims.  Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Barger v. Principi, 16 Vet.App. 132 (2002).  The appellant has been provided all necessary information, and, in any event, the essential facts are not in dispute; the validity of the debt rests on the interpretation and application of the relevant law, and the Board grants the waiver claim in this decision.  A review of the file indicates that there is no reasonable possibility that any further assistance would aid the appellant in substantiating his claims.  Thus, there has been adequate notification and development under the relevant law.  See Dela Cruz.

Facts and Circumstances

Educational benefits are available to qualifying members of the Selected Reserve under Chapter 1606, Title 10, United States Code.  See 10 U.S.C.A. § 16132.  A determination of an individual's eligibility for Chapter 1606 benefits, as to military service, is to be made by the Armed Forces.  38 C.F.R. § 21.7540(a) (2013).  Although the appellant's dates of service are not on file, a Notice of Basic Eligibility (NOBE) received in September 2009 indicates that the appellant was eligible for MGIB-SR educational assistance by virtue of his enrollment in the Selected Reserve.  According to a September 2009 education award, he became eligible in August 2009, after he had completed his initial active duty for training.  

The appellant was awarded Chapter 1606 benefits for a program of education in pursuit of a Bachelor of Arts in Biology at the University of North Texas.  In January 2011, the school certified his enrollment in 6 credit hours for the period from January 18, 2011, to May 13, 2011.  He was accordingly awarded benefits for this period at the 1/2 time rate.  In February 2011, the appellant updated his enrollment, stated that the 6 hours were the maximum credits left for his bachelor completion.  

On April 1, 2011, an adjustment change in student status enrollment certificate was received from the school, certifying his enrollment in 0 (zero) credits for the period from for the period from January 18, 2011, to May 13, 2011.  It was explained that during an "internal review of files," it was discovered that the appellant was repeating courses to raise his GPA, and was not eligible to receive VA benefits for these courses.  As a result, his benefits were terminated for that period, and he was assessed an overpayment in the amount of $743.35.  

According to a report of contact with a school certifying official (SCO), the school terminated the appellant's enrollment because he was repeating classes for which he had already received a passing grade.  The SCO stated that he had spoken with the appellant, who said he was supposed to graduate after the Fall 2010 term, but did not pass some courses, and stated that he needed 2 biology courses to finish his degree plan.  He had previously received 'D' grades in the classes, and said he needed better grades.  Based on the information the appellant provided, the SCO agreed that he should retake the classes in order to raise his grade point average (GPA) to graduate.  After the SCO consulted with the student's advisor, it was determined that the appellant was not required to retake his biology course; he had the option to take other classes that applied towards his degree that would allow him to raise his GPA.  

Validity of the Overpayment

The appellant states that the classes he took during the Spring 2011 term were part of his degree requirements.  Subject to specified restrictions, generally, VA will approve, and will authorize payment of educational assistance for a qualified reservist's enrollment in any course or subject which a State approving agency has approved which forms a part of a "program of education."  38 C.F.R. § 21.7620(a).  However, VA will not pay educational assistance for an enrollment in any course which is not part of a "program of education."  38 C.F.R. § 21.7622(b).  A "program of education" is a combination of subjects or unit courses pursued at an educational institution, which combination is generally accepted as necessary to meet requirements for a predetermined educational, professional, or vocational objective.  38 C.F.R. § 21.7520(b)(17)(ii).

Here, the classes at issue are two classes for which the appellant received 'D' grades.  The appellant states that he believed that the grades were not satisfactory, and, accordingly, that he had to retake them.  A course may be approved under Chapter 1606 if it is a "deficiency course," defined as a course "not previously completed satisfactorily which is specifically required for pursuit of a post-secondary program of education."  38 C.F.R. §§ 21.7520(b)(3); 21.7722(b)(6).  

Here, the school has stated that the 'D' grade constituted satisfactory completion of the classes.  Therefore, the appellant was not entitled to retake the classes, as they were not deficiency courses.  Moreover, he had already completed the classes with a passing grade, and, therefore, taking them again was not part of his approved program of education.  Indeed, it appears that VA already paid for the appellant to take the classes in the previous term.  Under these circumstances, the appellant was not entitled to have VA pay again for him to retake the classes.  Therefore, the debt in the amount of $743.55, was properly created.  As the law and not the evidence is dispositive as to this issue, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   

Waiver

Turning to the matter of waiver of recovery of the overpayment, initially, in view of the time that has elapsed since the creation of the debt, the Board notes that waiver consideration may be given for a debt which has been recovered.  38 C.F.R. § 1.967(a).  

There is no indication of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment.  In such circumstances, recovery of an overpayment shall be waived where recovery of the overpayment would be against equity and good conscience.  38 C.F.R. §§ 1.962, 1.963(a).  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  Id.  In making this determination, the facts and circumstances in a particular case must be weighed carefully.  

In applying the "equity and good conscience" standard to a case, the factors to be considered by the adjudicator are: (1) whether actions of the debtor contributed to the creation of the debt, (2) weighing the fault of the debtor against any fault attributable to VA; (3) financial hardship, i.e., whether collection would deprive the debtor or the debtor's family of basic necessities, (4) whether recovery of the debt would nullify the objective for which benefits were intended, (5) unjust enrichment, i.e., whether failure to make restitution would result in unfair gain to the debtor, and (6) whether the debtor has changed position to his detriment due to his reliance upon the receipt of VA benefits.  38 C.F.R. § 1.965(a).  Moreover, all listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet.App. 544 (1994). 

With respect to fault, the appellant was at fault in the creation of the overpayment, but this appears to have been due to a misunderstanding on his part.  He states that he thought that the 'D' grades he had received were insufficient, and that he needed to retake them, because they were part of his degree program.  The Board finds this to be credible, particularly since the SCO, who is an employee of the school and should know better, also believed this to be the case.  Moreover, the school contributed substantially to the creation of the debt by waiting until the term was more than half over to ascertain that the appellant was not, in fact, entitled to retake the classes.  

It is not clear whether the appellant's overall GPA was too low to permit the appellant to graduate, and thus additional courses were required to improve his overall GPA, just not the same classes he had previously taken.  However, as pertinent to the element of fault, the Board finds the appellant's credible statements that he thought that retaking the two classes was legitimate, and that improving his grade in the classes would enable him to graduate, minimize his degree of fault.  

There is no fault on VA's part, because VA acted correctly and promptly in response to the information provided by the school.  Thus, although on balance, the appellant's fault exceeds VA fault, his fault was slight and there is not a substantial difference in faults.  Indeed, the major fault lies with the school.

As to financial hardship, the appellant states that he can ill afford to repay the debt.  In an April 2011 financial status report, the appellant's reported monthly income exceeded his reported monthly expenses, but his net monthly income, largely from his employment as a shipper at Walmart, was only $1,323.19.  He stated that his student loans would become due in November 2011, and that he was paying for his own wedding in August 2011.  He has not been contacted as to his current financial status, but based on this information, while repayment of the debt may not deprive the appellant of basic necessities, financial difficulty would result in requiring repayment of the debt.

As to other elements of equity and good conscience, the appellant received $743.35, to which he was not entitled.  However, this is offset to a considerable extent by the fact that he attended and participated in the classes through at least most of the term, and incurred any associated costs.  It is not known whether he received any benefit from the overpayment, or whether it went to the school in the form of tuition and fees.  However, in any event, the amount of the unjust enrichment is not considerable.  It has not been shown whether recovery of the overpayment would defeat the purpose of VA education benefits, which is to help eligible students complete a program of education by providing financial assistance; i.e., the file does not reflect whether the appellant was able to complete his program of education.  

However, he claims to have changed his position by reason of having relied on the additional erroneous benefits.  He contends-and the Board finds him credible-that he retook the classes in the belief that in so doing he would be making up a deficiency which would enable him to graduate.  He has been forthright as to his intentions since his initial contact with the school SCO as to the matter.  He states that he would not have retaken them, or would have taken out a loan, which he would have at least known he had to repay, to finish his education.  Actually, it appears that if his GPA had been too low to graduate, he may have been entitled to take other, new classes during the Spring semester, just not classes he had previously taken.  

Equity and good conscience means arriving at a fair decision between the beneficiary and VA, and involves balancing various factors between these two entities.  See 38 C.F.R. § 1.965.  Although there is no VA fault, and VA lost $743.35, the appellant's fault was slight; the greater part of the fault lies with a third party, the school.  Moreover, he detrimentally relied upon his belief that he was entitled to the benefit, and repayment would result in financial stress, if not hardship.  Unjust enrichment, if present at all, was slight.  Under these circumstances, the Board finds that the evidence is about evenly balanced, and affording the appellant the benefit of the doubt, recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5302.  Accordingly, the request for waiver of recovery of the debt is granted.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An overpayment of MGIB-SR educational assistance benefits in the amount of $473.45, was properly created; to that extent, the appeal is denied.

Waiver of recovery of the overpayment of MGIB-SR educational assistance benefits in the amount of $473.45, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


